Title: Notes on Debates, 22 November 1782
From: Madison, James
To: 


Friday Novr. 22.
A considerable time previous to this date a letter had been recd. by Congress from Mr. H. Laurens informing them of his discharge from captivity, and of his having authorised in the British Ministry, an expectation that Earl Cornwallis sd. in return be absolved from his parole. Shortly after a letter from Docr. Franklin informed Congress that at the pressing instance of Mr. L. and in consideration of the offer of Genl Burgoyne for Mr. L. by Congress, as well as the apparent reasonableness of the thing, he had executed an instrument setting Cornwallis at liberty from his parole, untill the pleasure of Congress should be known. These papers had been committed to Mr. Rutlidge. Mr. Mongomery & Mr. Madison who reported in favor of the ratification of the measure, against the opinion however of Mr. Rutlidge the first member of the Committee. The Report after some discussion had been recommitted & had lain in their hands, untill being called for, it was thought proper by the Committee to obtain the sense of Congress on the main question whether the act sd. be ratified or annulled; in order that a report might be made correspondent thereto. With this view a motion was this day made by Mr Madison 2ded. by Mr. Osgood that the Committee be instructed to report a proper act for a ratification of the measure. In support of this motion it was alledged, that whenever a public minister entered into engagements without authority from his Sovereign, the alternative which presented itself was either to recall the Minister, or to support his proceedings, or perhaps both; that Congress had by their Resolution of  day of  refused to accept the resignation of Mr. Laurens and had insisted on his executing the office of a Minister Plenipo: and that on the  day of  they had rejected a motion for suspending the said Resolution; that they had no option therefore but to fulfil the engagement entered into on the part of that Minister[;] that it would be in the highest degree preposterous to retain him in so dignified and confidential a service, and at the same time stigmatize him by a disavowal of his conduct and thereby disqualify him for a proper execution of the service; that it was improper to send him into negociations with the Enemy under an impression of supposed obligations; that this reasoning was in a great degree applicable to the part which Docr. Franklin had taken in the measure; that finally the Marquis de la Fayette, who in consequence of the liberation of Cornwallis had undertaken an exchange of several officers of his family, would also participate in the mortification; that it was overrating far the importance of Cornwallis, to sacrifice all these considerations to the policy or gratification of prolonging his captivity.
On the opposite side it was said that the British Govt. having treated Mr. L. as a Traytor not as a Prisoner of war, having refused to exchange him for Genl Burgoyne, and having declared by the British Genl at N. York that he had been freely discharged, neither Mr. L. nor Congress could be bound either in honor or justice to render an equivalent; and that policy absolutely required that so barbarous an instrumt. of war, and so odious an object to the people of the U. S. should be kept as long as possible in the chains of captivity; that as the latest advices rendered it probable that Mr. L. was on his return to America, the commission for peace would not be affected by any mark of disapprobation which might fall on his conduct; that no injury could accrue to Docr. Franklin, because he had guarded his act by an express reservation for the confirmation or disallowance of Congress; that the case was the same with the Marquis de la Fayette: that the declaration agst. partial exchanges untill a Cartel on national principles sd. be established wd. not admit even an exchange antecedt. thereto.
These considerations were no doubt with some the sole motives to their respective votes. There were others however who at least blended with them, on one side, a personal attachment to Mr. L. and on the other, a dislike to his character, and a jealousy excited by his supposed predilection for G. B., by his intimacy with some of the new Ministry, by his frequent passing to & from G. B. by the eulogiums pronounced on him by Mr. Burke in the House of Commons, and by his memorial whilst in the Tower to the Parliamt. The last consideration was the cheif ground on which the motion had been made for suspending the resolution which requested his continuance in the Commission for peace.
In this stage of the business a motion was made by Mr. Duane 2ded. by Mr. Rutlidge to postpone the consideration of it; which being lost, a motion was made by Mr. Williamson to substitute a Resolution declaring that as the B. Govt. had treated Mr. L. with so unwarrantable a rigor & even as a Traitor, and Cornwallis had rendered himself so execrable by his barbarities, Congress could not ratify his exchange. An adjournment was called in order to prevent a vote with so thin & divided a house.
 